TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00532-CR




Earl Marshall, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 2040343, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Earl Marshall was convicted at a bench trial for delivering less than a gram
of cocaine.  See Tex. Health & Safety Code Ann. § 481.112 (West 2003).  He was sentenced to six
months in state jail.  He now contends that he did not knowingly and voluntarily waive his right to
trial by jury.  We will affirm the conviction.
On April 7, 2004, between witnesses at appellant’s trial, the court called counsel to
the bench and told them that there was no written jury waiver in the court’s file.  See Tex. Code
Crim. Proc. Ann. art. 1.13(a) (West 2005) (jury waiver must be in writing).  Counsel for the State
informed the court that a waiver had been executed during arraignment, which had been before a
different judge.  After appellant and his counsel conferred off the record, appellant signed another
jury waiver and trial continued.  Appellant now argues that under these circumstances, this waiver
was not knowingly and voluntarily made.
We need not address this question, because the clerk’s record contains the written jury
waiver signed by appellant, his attorney, and the prosecutor, and approved by the court, on March
12, 2004, the date of arraignment.  This waiver fully complies with the requirements of article 1.13
and reflects a knowing and voluntary waiver of the right to a jury trial.
The point of error is overruled and the judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   September 29, 2005
Do Not Publish